Citation Nr: 1803186	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran was last examined in conjunction with this claim in July 2010 and that the examiner at that time did not comment on the functional impact of the Veteran's hearing loss.  Moreover, June 2011 records since that examination indicate the Veteran has a severe hearing handicap, which suggests worsening.  Thus, a contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his hearing loss, to specifically include ALL VA AUDIOGRAMS NOT ALREADY IN THE RECORD.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his hearing loss.  Based on an examination, review of the record, and audiometric testing (i.e., puretone threshold tests as well as speech discrimination testing using the Maryland CNC word list pursuant to 38 C.F.R. § 4.85), the examiner should describe the Veteran's bilateral hearing loss in sufficient detail to allow for application of the relevant rating criteria.  Crucially, the results of puretone threshold tests and any reports or clinical findings regarding associated functional impairment MUST BE RECORDED IN THE EXAMINATION REPORT.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


